Citation Nr: 1827775	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for left L5 radiculopathy.

2. Entitlement to an evaluation in excess of 70 percent for a depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from February 1992 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in September 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran's left L5 radiculopathy is not manifest by severe incomplete paralysis with marked muscular atrophy.

2. The Veteran's depressive disorder does not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for left L5 radiculopathy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for an evaluation in excess of 70 percent for a depressive disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in September 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issues decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999) (discussing the concept of staged ratings as applied to increased initial evaluation appeals).

Left L5 Radiculopathy

The Veteran is seeking an increased disability evaluation for his service-connected left L5 radiculopathy, which has been evaluated as 40 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to impairment of the sciatic nerve.

Under the rating criteria, a 40 percent evaluation is warranted where there is moderately-severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent evaluation is warranted where there is complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement is possible of muscles below the knees, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a, Note.

The Board observes that the words "slight", "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Treatment records as well as lay statements indicate the Veteran complains of numbness below the left knee with hypersensitivity at night.  At a June 2012 VA examination, the Veteran reported gradual numbness in the left leg while sitting in one position, which he also experiences at night.  He was found to have moderate constant pain, paresthesias, and numbness of the left lower extremity.  Sensory examination revealed decreased sensation at the left thigh/knee, lower leg/ankle, and foot/toes.  Muscle strength and deep tendon reflexes were normal, and there was no muscle atrophy.

At an April 2016 VA examination, the Veteran was found to have mild constant pain of the left lower extremity, with severe intermittent pain and moderate paresthesias and numbness.  Sensory examination revealed decreased sensation at the lower leg/ankle and foot/toes.  Muscle strength and deep tendon reflexes were slightly impaired, and there was no muscle atrophy.  The VA examiner noted the Veteran's left radiculopathy to be moderate in severity.

Having considered the evidence of record under the rating criteria outlined above, the Board finds that an increased evaluation is not warranted for the Veteran's left L5 radiculopathy at any point during the appeal period.  In this regard, the Veteran's left lower extremity disability is manifested by subjective complaints of intermittent radiating pain and numbness and objective evidence of slightly diminished muscle strength, deep tendon reflexes, and sensation to light touch.  Significantly, a 60 percent evaluation requires marked muscle atrophy of the lower extremity; there is no competent evidence of any such atrophy.  

The Board acknowledges the Veteran's contentions that his service-connected left radiculopathy warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected left radiculopathy.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's left L5 radiculopathy at any point during the appeal period.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Depressive Disorder

The Veteran's depressive disorder has been evaluated as 70 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). 

Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Importantly, a 100 percent evaluation contemplates total occupational and social impairment.  However, the record indicates the Veteran has been employed as a restaurant manager throughout the appeal period.  See, e.g., July 2012, October 2012, and November 2016 VA examination reports.  Therefore, a preponderance of the evidence is against a finding of total occupational and social impairment.  Absent such symptomatology, the benefit of the doubt rule does not apply, and the claim for an evaluation in excess of 70 percent for a depressive disorder must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).  


ORDER

An evaluation in excess of 40 percent for left L5 radiculopathy is denied.

An evaluation in excess of 70 percent for a depressive disorder is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


